 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT TACOMA

 9       ERIC KLOPMAN-BAERSELMAN, as                      CASE NO. 3:18-cv-05536-RJB
         Personal Representative for the Estate of
10       RUDIE KLOPMAN-BAERSELMAN,                        ORDER ON DEFENDANTS TOYOTA
         deceased,                                        MOTOR CORPORATION AND
11                                                        TOYOTA MOTOR SALES, U.S.A.,
                                        Plaintiff,        INC.’S RENEWED MOTION FOR
12               v.                                       PROTECTIVE ORDER PROTECTING
                                                          THEIR WITNESSES PRODUCED
13       AIR & LIQUID SYSTEMS                             PURSUANT TO FED. R. CIV. P.
         CORPORATION, et al.,                             30(B)(6)
14
                                        Defendants.
15

16           THIS MATTER comes before the Court on Defendants Toyota Motor Corporation

17   (“TMC”) and Toyota Motor Sales, U.S.A., Inc.’s (“TMS”) (collectively “Toyota Defendants”)

18   Renewed Motion for Protective Order Protecting Their Witnesses Produced Pursuant to Fed. R.

19   Civ. P. 30(b)(6) (“Renewed Motion”). Dkt. 399. The Court has considered the motion, all

20   materials filed in support of and in opposition to the motion, and the remainder of the record

21   herein, and it is fully advised.

22           For the reasons set forth below, Toyota Defendants’ Renewed Motion (Dkt. 399) should

23   be granted, in part, and denied, in part.

24
     ORDER ON DEFENDANTS TOYOTA MOTOR CORPORATION AND TOYOTA MOTOR SALES, U.S.A.,
     INC.’S RENEWED MOTION FOR PROTECTIVE ORDER PROTECTING THEIR WITNESSES PRODUCED
     PURSUANT TO FED. R. CIV. P. 30(B)(6) - 1
 1                                                 I.       BACKGROUND

 2           On August 22, 2019, Toyota Defendants filed a Motion for Protective Order (Dkt. 325),

 3   which the Court granted, in part, and denied, in part. Dkt. 353. The Court ruled that “Plaintiff

 4   should review, reconsider, amend, and re-serve all parts of the notices of deposition by

 5   September 24, 2019. If there is further concern about the notices, the parties should meet and

 6   confer before asking for the Court’s intervention.” Dkt. 353, at 7.

 7           On October 3, 2019, Toyota Defendants filed the instant Renewed Motion. Dkt. 399.

 8   Plaintiff filed a response in opposition to the Renewed Motion. Dkt. 418. Toyota Defendants

 9   filed a reply in support of their Renewed Motion. Dkt. 420.

10           Following the Court’s prior ruling (Dkt. 353), Plaintiff and Toyota Defendants met and

11   conferred twice, resulting in various revisions and a reduction in Matters of Examination

12   (“Topics”) and in Requests in the Schedule of Documents (“Requests”), as reflected in the

13   Second Amended Notices of Deposition (Dkt. 419, at 269–300). Dkt. 399, at 2. Nevertheless,

14   Toyota Defendants and Plaintiff were unable to agree on many of the Topics and Requests in the

15   Second Amended Notices of Deposition. Dkts. 399; 418; and 420.

16           Toyota Defendants argue that the Second Amended Notices’ Matters and Requests suffer

17   from three primary defects:

18           1.   Overbreadth and disproportionality as to time frame (Topics 3–4, 13, 14, 17, 19, 20,

19                22, 27, 28, 38, 39, 42, and 49; Requests 3, 12, TMS Request 19/TMC Request 18,1

20                TMS Request 20/TMC Request 19);

21

22

23
     1
       Plaintiff prepared separate but almost identical notices of deposition for TMC and TMS. Compare Dkt. 419, at
     269–287, with Dkt. 419, at 289–300.
24
     ORDER ON DEFENDANTS TOYOTA MOTOR CORPORATION AND TOYOTA MOTOR SALES, U.S.A.,
     INC.’S RENEWED MOTION FOR PROTECTIVE ORDER PROTECTING THEIR WITNESSES PRODUCED
     PURSUANT TO FED. R. CIV. P. 30(B)(6) - 2
 1           2. Overbreadth and disproportionality as to products at issue (Matters 2, 4, 6–8, 10, 11–

 2                24, 26, 28, 31–32, 35, 41-47, TMS Matter 53/TMC Matter 52; TMS Requests 2, 5, 6,

 3                8–12); and

 4           3. Invasion of attorney-client privilege and/or work product protections (Matters 5, 43–

 5                47, TMS Matter 52/TMC Matter 51, TMS Matter 53/TMC Matter 52; Requests 14,

 6                TMS Request 15/TMC Request 14, and TMS Requests 22–24/TMC Requests 21–23).

 7   Dkt. 399.

 8           Toyota Defendants further request that the Court, in the alternative to ruling on the above

 9   requested limitations, permit the Rule 30(b)(6) deposition to continue subject to a reservation of

10   rights whereby objections can be dealt with later should a party file a subsequent motion. Dkt.

11   420, at 6.

12           Toyota Defendants provide a set of “red-lined ‘Revised Notices’ that take into account

13   each of their objections[.]” Dkt. 420, at 5. Dkts. 420-1; and 420-2. Toyota Defendants further

14   provide that, “[i]f the Notices were revised in the fashion set forth, the depositions could

15   continue as scheduled … even without a reservation of rights.” Dkt. 420, at 5.

16                                             II.     DISCUSSION

17           The rules guiding this order were laid out well by the Court in Boyer v. Reed Smith, LLP,

18   C12-5815 RJB, 2013 WL 5724046, at *2 (W.D. Wash. Oct. 21, 2013):

19                   Pursuant to Fed. R .Civ. P. 30(b)(6), a party may serve notice on an
                     organization that describes “with reasonable particularity the
20                   matters on which examination is requested.” The noticed
                     organization must then “designate one or more officers, directors,
21                   or managing agents, or other persons who consent to testify on its
                     behalf.” Fed. R. Civ. P. 30(b)(6). “The persons so designated
22                   shall testify as to the matters known or reasonably available to the
                     organization.” Fed. R. Civ. P. 30(b)(6).
23

24
     ORDER ON DEFENDANTS TOYOTA MOTOR CORPORATION AND TOYOTA MOTOR SALES, U.S.A.,
     INC.’S RENEWED MOTION FOR PROTECTIVE ORDER PROTECTING THEIR WITNESSES PRODUCED
     PURSUANT TO FED. R. CIV. P. 30(B)(6) - 3
 1               Although there is conflicting case law from other circuits on the
                 proper scope of a Rule 30(b)(6) deposition in light of its
 2               “reasonable particularity” requirement, districts in the Ninth
                 Circuit have concluded that “[o]nce the witness satisfies the
 3               minimum standard [for serving as a designated witness], the scope
                 of the deposition is determined solely by relevance under Rule 26,
 4               that is, that the evidence sought may lead to the discovery of
                 admissible evidence.” Detoy v. City and County of San Francisco,
 5               196 F.R.D. 362, 367 (N.D. Cal. 2000); see also U.S. E.E.O. V. v.
                 Caesars Entertainment, Inc., 237 F.R.D. 428, 432 (D. Nev. 2006).
 6
                 Fed. R. Civ. P. 26(b)(1) provides that “[p]arties may obtain
 7               discovery regarding any nonprivileged matter that is relevant to
                 any party's claim or defense [and proportional to the needs of the
 8               case.]” The scope of discovery permissible under Rule 26 should
                 be liberally construed; the rule contemplates discovery into any
 9               matter that bears on or that reasonably could lead to other matter
                 that could bear on any issue that is or may be raised in a case.
10               Phoenix Solutions Inc. v. Wells Fargo Bank, N.A., 254 F.R.D. 568,
                 575 (N.D. Cal. 2008). Discovery is not limited to the issues raised
11               only in the pleadings, but rather it is designed to define and clarify
                 the issues. Miller v. Pancucci, 141 F.R.D. 292, 296 (C.D. Cal.
12               1992).

13               In turn, Fed. R. Civ. P. 26(b)(2)(C) provides that “[o]n motion or
                 on its own, the court must limit the frequency or extent of
14               discovery otherwise allowed by these rules or by local rule if it
                 determines that: (i) the discovery sought is unreasonably
15               cumulative or duplicative, or can be obtained from some other
                 source that is more convenient, less burdensome, or less expensive;
16               (ii) the party seeking discovery has had ample opportunity to
                 obtain the information by discovery in the action; or (iii) [the
17               proposed discovery is outside the scope permitted by Rule
                 26(b)(1)].” Fed. R. Civ. P. 26(c)(1) provides that a court “may, for
18               good cause, issue an order to protect a party or person from
                 annoyance, embarrassment, oppression, or undue burden or
19               expense.” To establish “good cause,” a party seeking a protective
                 order for discovery materials must “present a factual showing of a
20               particular and specific need for the protective order.” Welsh v. City
                 and County of San Francisco, 887 F.Supp. 1293, 1297 (N.D. Cal.
21               1995); see also Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d
                 1204, 1212 (8th Cir. 1973). In determining whether to issue a
22               protective order, courts must consider “the relative hardship to the
                 non-moving party should the protective order be granted.” Gen.
23               Dynamics, 481 F.2d at 1212. Under the liberal discovery
                 principles of the Federal Rules, a party seeking a protective order
24
     ORDER ON DEFENDANTS TOYOTA MOTOR CORPORATION AND TOYOTA MOTOR SALES, U.S.A.,
     INC.’S RENEWED MOTION FOR PROTECTIVE ORDER PROTECTING THEIR WITNESSES PRODUCED
     PURSUANT TO FED. R. CIV. P. 30(B)(6) - 4
 1                     carries a heavy burden of showing why discovery should be
                       denied. Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.
 2                     1975). The court may fashion any order which justice requires to
                       protect a party, or person, from undue burden, oppression, or
 3                     expense. United States v. Columbia Broadcasting System, Inc.,
                       666 F.2d 364, 369 (9th Cir. 1982).
 4
                  A. Meet and Confer Requirements
 5
              Rule 26(c)(1) provides, in part, that a motion for a protective order “must include a
 6
     certification that the movant has in good faith conferred or attempted to confer with other
 7
     affected parties in an effort to resolve the dispute without court action.”
 8
              Toyota Defendants certify that the parties met and conferred in a good faith attempt to
 9
     resolve this discovery dispute without additional court action. See Dkt. 399, at 4. Therefore, the
10
     meet and confer requirements of Rule 26(c)(1) have been met.
11
                  B. Second Amended Notices of Deposition
12
              Toyota Defendants’ red-lined revised notices were particularly helpful to the Court in
13
     resolving this large-scale, unusually acrimonious discovery dispute. Attached to this order are
14
     Final “Red-lined” Notices of Videotaped Deposition edited by the Court.2 The Final Red-lined
15
     Notices of Videotaped Deposition reflect that the Court agrees with some, but not all, of the edits
16
     and limitations requested by Toyota Defendants.
17
              Toyota Defendants’ suggested edits and limitations fall within three categories
18
     (overbroad time frame, overbroad products, client privilege/work product). The Court need not
19

20
     2
       The Court is not providing red-lined edits in the sense that it has tracked its changes made to the notices; the Court
21   simply colored the disputed portions of the Final Red-lined Videotaped Notices in red, for the convenience of the
     parties. The Court made no edits to the Second Amended Notices more limiting than those edits brought to the
22   attention of the Court by Toyota Defendants’ red-lined revised notices. Moreover, the Court notes that the parties
     appear to have sometimes agreed to a limited time frame in one notice but not the other (e.g., Topics 19–20, 27, and
23   39; compare Dkt. 420-1 with Dkt. 420-2). Similarly, Toyota Defendants objected to Request 10 in the notice to TMS
     but not in the notice to TMC. Such incongruencies remain in the Final Red-lined Videotaped Notices edited by the
     Court.
24
     ORDER ON DEFENDANTS TOYOTA MOTOR CORPORATION AND TOYOTA MOTOR SALES, U.S.A.,
     INC.’S RENEWED MOTION FOR PROTECTIVE ORDER PROTECTING THEIR WITNESSES PRODUCED
     PURSUANT TO FED. R. CIV. P. 30(B)(6) - 5
 1   and does not discuss each of Toyota Defendants’ dozens of objections and suggested edits, but

 2   the Court briefly discusses the three categories of objections and edits below.

 3                   1. Overbreadth and disproportionality as to time frame

 4           Plaintiff has included a limited time frame of 1965 to 1994 in many, but not all, of the

 5   Topics at issue. Given the alleged time frames of Decedent’s exposure to asbestos-containing

 6   products, this appears proportionate to the needs of the case. Some of Plaintiff’s Topics,

 7   however, are not limited to this time frame, and it appears that many such Topics relate to

 8   whether Toyota Defendants had notice or knowledge of the effects and possible harm of using

 9   asbestos-containing products. Toyota Defendants have not shown that all discovery related to

10   such notice or knowledge should be limited to a timeframe of 1965 to 1994. See Phoenix

11   Solutions Inc., 254 F.R.D. at 575 (“The scope of discovery … should be liberally construed.”);

12   Miller, 141 F.R.D. at 296 (“Discovery is not limited to the issues raised only in the pleadings;

13   but rather it is designed to define and clarify the issues.”).

14           The Final Red-lined Notices of Videotaped Deposition were edited accordingly.

15                   2. Overbreadth and disproportionality as to products at issue

16           Plaintiff’s Topics are primarily concerned with four general types of asbestos-containing

17   automotive parts: brakes, clutches, gaskets, and heat insulators. Toyota Defendants seek to limit

18   the scope of many Topics to only asbestos-containing clutches and gaskets. But it appears that

19   discovery into Toyota Defendants’ brakes, clutches, gaskets, and heat insulators, as well as

20   asbestos and asbestos-containing parts generally, may reasonably bear on or could reasonably

21   lead to issues that are or may be raised in this case, including issues of notice or knowledge of

22   the effects and possible harm of asbestos exposure. See Phoenix Solutions Inc., 254 F.R.D. at

23   575; Miller, 141 F.R.D. at 296.

24
     ORDER ON DEFENDANTS TOYOTA MOTOR CORPORATION AND TOYOTA MOTOR SALES, U.S.A.,
     INC.’S RENEWED MOTION FOR PROTECTIVE ORDER PROTECTING THEIR WITNESSES PRODUCED
     PURSUANT TO FED. R. CIV. P. 30(B)(6) - 6
 1          The Final Red-lined Notices of Videotaped Deposition were edited accordingly.

 2                  3. Invasion of attorney-client privilege and/or work product protections

 3          “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

 4   party's claim or defense [and proportional to the needs of the case.]” Fed. R. Civ. P. 26(b)(1).

 5   Therefore, the Final Red-lined Notices of Videotaped Deposition include Toyota Defendants’

 6   requested additional language clearly excluding privileged materials. Regardless, the Court is not

 7   optimistic that the parties will now agree as to what is and is not privileged material.

 8          The Final Red-lined Notices of Videotaped Deposition were edited accordingly.

 9              C. Conclusion

10          The Court agrees with some, but not all, of Toyota Defendants’ requested edits and

11   limitations. The attached Final Red-lined Notices of Videotaped Deposition reflect the Court’s

12   decision concerning the Second Amended Notices of Deposition at issue. Having thus ruled on

13   Toyota Defendants’ requested edits and limitations, the Court need not and does not consider

14   Toyota Defendants’ alternative request that the Court permit a Rule 30(b)(6) deposition of

15   Toyota Defendants to continue subject to a reservation of rights.

16                                                 III.   ORDER

17          THEREFORE, the Court hereby ORDERS that:

18              •   Defendants Toyota Motor Corporation and Toyota Motor Sales, U.S.A., Inc.’s

19                  “Renewed Motion for Protective Order Protecting Their Witnesses Produced

20                  Pursuant to Fed. R. Civ. P. 30(b)(6) (Dkt. 399) is GRANTED, in part, and

21                  DENIED, in part, as reflected in the attached Final Red-lined Notices of

22                  Videotaped Deposition edited by the Court. Rule 30(b)(6) depositions may be

23                  conducted on the subjects in said Notices.

24
     ORDER ON DEFENDANTS TOYOTA MOTOR CORPORATION AND TOYOTA MOTOR SALES, U.S.A.,
     INC.’S RENEWED MOTION FOR PROTECTIVE ORDER PROTECTING THEIR WITNESSES PRODUCED
     PURSUANT TO FED. R. CIV. P. 30(B)(6) - 7
 1              •   The Court need not and does not consider Toyota Defendants’ alternative request

 2                  that the Court permit a Rule 30(b)(6) deposition of Toyota Defendants to continue

 3                  subject to a reservation of rights.

 4          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 5   to any party appearing pro se at said party’s last known address.

 6          Dated this 18th day of October, 2019.

 7

 8
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER ON DEFENDANTS TOYOTA MOTOR CORPORATION AND TOYOTA MOTOR SALES, U.S.A.,
     INC.’S RENEWED MOTION FOR PROTECTIVE ORDER PROTECTING THEIR WITNESSES PRODUCED
     PURSUANT TO FED. R. CIV. P. 30(B)(6) - 8
